Title: From George Washington to John Blair, 17 May 1768
From: Washington, George
To: Blair, John



Honble Sir
May 17th 1768

At present the Road from Fort Cumberland to Pittsburg is very thickly Inhabited—so much so at least—as to render the communication easy & convenient for Travellers, & for the transportation of Provisions &ca from the Frontiers of this Colony to the last mentioned Garrison, and to the Settlers that now are, or may hereafter be fixed on the Ohio; but if the People on the other side of the Alligany shoud be totally removed, the difficulties of that communication of consequence becomes augmented, and Our Frontier Inhabitants (by odds the most contiguous, and best adapted for the purpose of furnishing the King’s Troops with Provisions & such like things) subjected to Inconveniencies the Contrary of which the People of Pensylvania enjoy in the greatest degree by having Garrisons established all along their Road: So sensible are our Frontier People of this, that several of them in talking to me upon the subject, did request, that I woud lay the matter before your Honour; hoping that, by means of your representation, Stages might be permitted (I mean some of the Inhabitants suffer’d to remain only) at three or four different places along the Road (that Our Assembly levied money towards the opening of) to the end that Travellers, drivers of Cattle, Hogs, Pack Horses, &ca might be accomodated with halting Places and Provision, to sustain themselves and Cattle in a March so tedious, & often incommoded by the swelling of many large Waters which they are compeld to cross—To this request I promised a compliance, in full assurance, that if the matter appeard in the same light to your honr, it does to me, you woud readily lay the Circumstances of it before his Excellency Genl Gage, whose powers, I apprehend, can regulate these matters; & who, I am perswaded, in

consideration of the benefits which his Majesty’s Troops will derive from ready Supplies to his Garrisons, woud chearfully come into a measure of this kind; which, from its nature can give no offence to the Indians, nor any one else; unless there be People in the world, so selfish, as to aim at a Monopoly of those advantages which may follow a Trade to Pittsburg & the Country round it. I hope I shall stand excused for the liberty I have taken in laying this affair before your Honr. With great respect I remain Yr Honrs Most Obedt Hble Servt

Go: Washington

